Citation Nr: 1024125	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus (diabetes) with peripheral neuropathy and 
diabetic retinopathy, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had active service from July 1967 to June 1971, 
and from November 1974 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran's diabetes requires the use  of insulin twice 
daily, results in a restriction of his diet, results in 
regulation of his activities, and is productive of 
complications that are separately compensable.  

2.  The Veteran's diabetes does not involve episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year, or weekly visits to a 
diabetic care provider.  

3.  The Veteran has diabetes-related peripheral neuropathy of 
the right upper extremity which causes mild impairment.   

4.  The Veteran has diabetes-related peripheral neuropathy of 
the left upper extremity which causes mild impairment.   

5.  The Veteran has diabetes-related peripheral neuropathy of 
the right lower extremity which causes moderately severe 
impairment.   

6.  The Veteran has diabetes-related peripheral neuropathy of 
the left lower extremity which causes moderately severe 
impairment.  

7.  The Veteran's corrected distant vision is 20/40 in the 
right eye and 20/400 in the left eye.    

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent, for 
the Veteran's diabetes, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).

2.  From January 20, 2010, the criteria for a 10 percent 
rating, for the Veteran's peripheral neuropathy of the right 
upper extremity, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

3.  From January 20, 2010, the criteria for a 10 percent 
rating, for the Veteran's peripheral neuropathy of the left 
upper extremity, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

4.  From January 20, 2010, the criteria for 40 percent 
rating, for the Veteran's peripheral neuropathy of the right 
lower extremity, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

5.  From January 20, 2010, the criteria for 40 percent 
rating, for the Veteran's peripheral neuropathy of the left 
lower extremity, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

6.  From January 20, 2010, the criteria for a 30 percent 
rating, for the Veteran's diabetic retinopathy, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 
4.83, 4.84, Diagnostic Codes 6006-6077 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification 
letters between January 2004 and January 2010.  38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the Veteran of the elements of his claim, and of the evidence 
necessary to substantiate the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  And VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the Veteran prior to the rating decision on 
appeal of disability ratings in general, of effective dates 
for the award of VA benefits, or of the specific elements of 
his increased rating claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See 
also Dingess/Hartman and Vazquez-Flores, both supra.    

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In subsequent correspondence, the Veteran was 
duly notified regarding his claim on appeal.  Following full 
notification, moreover, the RO readjudicated the Veteran's 
claim in the March 2010 Supplemental Statement of the Case of 
record.  This readjudication complies with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  
Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And VA provided the Veteran with VA 
compensation examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.

II.  The Merits to the Claim for Increased Rating

The Veteran has been service connected for diabetes since an 
October 1982 rating decision.  In that decision, the RO rated 
the Veteran's diabetes as 10 percent disabling.  In a 
subsequent decision, the RO increased the disability 
evaluation to 60 percent, effective September 28, 1994, for 
the Veteran's diabetes, and his noncompensable diabetic 
complications such as peripheral neuropathy and retinopathy.  
See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  

In July 2002, the Veteran filed a claim for a rating in 
excess of 60 percent for his diabetes and complications.  In 
the January 2003 rating decision the Veteran appealed to the 
Board, the RO denied his claim.  

In August 2007, the Board initially denied the Veteran's 
claim for a rating in excess of 60 percent for diabetes.  In 
that decision, however, the Board did assign a separate 10 
percent evaluation for the Veteran's peripheral neuropathy of 
the lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.  

The Veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a May 2009 Joint 
Motion filed by the parties to this matter, it was agreed 
that remand would be appropriate on two bases.  First, 
additional consideration should be given to whether separate 
disability evaluations should be assigned for the Veteran's 
peripheral neuropathy.  Second, it was agreed that a 
contemporaneous medical examination should be provided to the 
Veteran for his increased rating claim.

In May 2009, the Court remanded this matter to the Board for 
compliance with the instructions in the Joint Motion.  In 
December 2009, the Board remanded this matter for additional 
development.  The case is again before the Board for 
consideration.  

In this decision, the Board will again assess whether a 
higher disability evaluation has been warranted at any time 
during the appeal period since July 17, 2001 (one year prior 
to the date of the Veteran's July 2002 claim for increase).  
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings).  See also, 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, DC 
7913 (2009).  Ratings of 10, 20, 40, 60, and 100 percent are 
authorized under the code provision.  As the Veteran has 
already been rated at 60 percent, the Board will initially 
limit its discussion here to whether a 100 percent rating is 
warranted.  

A 100 percent rating is warranted when the Veteran's diabetes 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
DC 7913.

The relevant medical evidence of record consists of VA 
treatment records, private treatment records, the Veteran's 
statements, and VA compensation examination reports dated in 
December 2002, May 2005, and January 2010.    

This evidence provides detail regarding the nature of the 
Veteran's diabetes since the late 1990s.  This evidence notes 
the Veteran's daily use of insulin by injection, and the way 
in which diabetes has restricted his diet and his activities.  
And this evidence details the complications associated with 
diabetes that are addressed further below.  But none of this 
evidence demonstrates that the Veteran has experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year, or has needed 
weekly visits to a diabetic care provider.  See 38 C.F.R. § 
4.119, DC 7913.  Rather, the January 2010 VA report indicates 
hospitalization less than once per year, and monthly or less 
often visits to a diabetic care provider.  As such, a 100 
percent rating has not been warranted under DC 7913 at any 
time during the appeal period.    

The Board finds, however, that separate evaluations are 
warranted for the complications associated with the Veteran's 
diabetes.  Under DC 7913, noncompensable complications of 
diabetes are rated along with diabetes.  Throughout the 
period of appeal, the Veteran has been rated as 60 percent 
disabled partly due to the separately identified but 
nonetheless noncompensable complications of diabetes (i.e., 
peripheral neuropathy and diabetic retinopathy).  See 38 
C.F.R. § 4.119, DC 7913.  Based on the evidence of record, 
the Board now finds that each of these complications should 
be rated separately under other DCs.    

        Peripheral Neuropathy of the Upper Extremities  

In rating the Veteran for diabetes in the January 2003 rating 
decision on appeal, the RO recognized peripheral neuropathy 
of the upper extremities as a complication of the Veteran's 
diabetes.  

Peripheral neuropathy of the upper extremity is rated under 
DC 8515 of 38 C.F.R. § 4.124a.  This provision addresses the 
median nerve, and authorizes a 10 percent rating for mild 
incomplete paralysis.  For moderate incomplete paralysis, a 
20 percent rating is authorized for the minor extremity, 
while a 30 percent rating is authorized for the major 
extremity.  Severe incomplete paralysis warrants a 40 percent 
rating in the minor extremity, and a 50 percent rating in the 
major extremity.  Where the evidence suggests that the 
Veteran has complete paralysis, a 60 percent rating is 
warranted for the minor extremity, and a 70 percent rating 
for the major extremity.  Id.  The record indicates that the 
Veteran is right-hand dominant.    

Under DC 8515 of 38 C.F.R. § 4.124a, "complete paralysis" of 
the median nerve is manifested by such symptomatology as:  
the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.  

The Board has reviewed the medical evidence of record dated 
from July 2001.  The evidence indicates no significant 
impairment in the Veteran's upper extremities, such as with 
regard to his skin, reflexes, muscles, or range of motion.  
But the evidence does indicate mild impairment due to 
peripheral neuropathy.  
  
The Veteran himself provides lay evidence of sensory symptoms 
in his upper extremities such as numbness and tingling in his 
hands.  As a layperson, the Veteran is not competent to 
render evidence on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions as to etiology or 
diagnosis).  But he is competent to comment on observable 
symptomatology, such as that at issue here.  His statements 
regarding sensory symptoms in his upper extremities have been 
considered here therefore.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

Private treatment records dated between the late 1990s and 
February 2004 relate complaints of burning and itching in the 
hands to peripheral neuropathy.  A March 2002 private report 
notes the Veteran's complaints of numbness in the fingertips, 
and a diagnosis of mild peripheral neuropathy.  The December 
2002 VA report does not note a diagnosis of peripheral 
neuropathy of the upper extremities (as it does for the lower 
extremities) but does note the Veteran's complaints of 
numbness and tingling in the upper extremities.  VA treatment 
records refer to the Veteran's complaints of sensory symptoms 
in his upper extremities.  And the January 2010 VA report 
notes burning and numbness sensations in the hands, and 
present but diminished deep tendon reflexes.    

As this evidence demonstrates, the Veteran's disability in 
his upper extremities is primarily sensory.  It certainly 
does not indicate complete paralysis.  As noted most recently 
in the January 2010 VA report, the Veteran's muscles are 
normal in strength and appearance.  His skin does not 
manifest any symptoms indicative of serious underlying 
disability.  And most importantly, peripheral neuropathy of 
the upper extremities has not resulted in impaired function 
of the upper extremities.  The Veteran is capable of fully 
using his arms and hands.  See Note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

As such, the Veteran's peripheral neuropathy of the upper 
extremities must be characterized as mild.  Separate 10 
percent ratings are warranted for this disorder for both 
upper extremities, effective the date of the most recent VA 
compensation examination on January 20, 2010.  See Hart, 
supra.  
        
        Peripheral Neuropathy of the Lower Extremities  

In rating the Veteran for diabetes in the January 2003 rating 
decision on appeal, the RO recognized peripheral neuropathy 
of the lower extremities as a complication of the Veteran's 
diabetes.  

Peripheral neuropathy of the lower upper extremities is rated 
under DC 8520 of 38 C.F.R. § 4.124a.  Diagnostic Code 8520 
addresses impairment in the sciatic nerve and authorizes 
ratings of 10, 20, 40, 60, and 80 percent.  Under DC 8520, a 
10 percent rating is due for mild incomplete paralysis, a 20 
percent rating is due for moderate incomplete paralysis, a 40 
percent rating is due for moderately severe incomplete 
paralysis, a 60 percent rating is due for severe incomplete 
paralysis involving marked muscular atrophy, and an 80 
percent rating is warranted for complete paralysis, which is 
indicated when the foot dangles or drops, when there is no 
active movement in muscles below the knee, or when flexion of 
the knee is weakened or lost.  38 C.F.R. § 4.124a, DC 8520.     

The Board has reviewed the medical evidence pertaining to the 
Veteran's lower extremities, particularly the three VA 
reports of record.  This evidence does not indicate complete 
paralysis - the records and reports clearly demonstrate that 
the Veteran has full use of his lower extremities.  But the 
evidence also shows that the symptoms associated with 
peripheral neuropathy are not merely moderate either.  In 
fact, the evidence indicates moderately severe impairment in 
the lower extremities.    

The earlier medical evidence does  not indicate serious 
symptoms in his lower extremities.  The private treatment 
records dated in the late 1990s and early 2000s mainly 
indicate mild sensory symptomatology such as burning, 
tingling, and numbness, as has been found in the Veteran's 
upper extremities.  The December 2002 VA report notes the 
Veteran's complaints but also notes normal skin, muscles, 
pulses, and reflexes in the lower extremities, notes normal 
gait and stance, notes no tremors, intact sensation to light 
touch, and intact coordination.  The May 2005 VA report, 
which indicates that the examiner reviewed the Veteran's 
medical records, notes the Veteran's diminished sharp stimuli 
sensation below the knees, but also notes normal posture and 
gait, normal skin (except for a scar related to a non-
service-connected left knee disorder), 2+ pulses, and 
diminished but present reflexes.  VA treatment records dated 
between May 2005 and January 2007, which reference several of 
the Veteran's disorders, do not refer to the Veteran's 
peripheral neuropathy.  And several statements from the 
Veteran dated in 2005 and 2006, which reference his pain and 
discomfort from peripheral neuropathy in his lower 
extremities, do not indicate paralyzing symptomatology.  See 
Layno, supra.      

By the January 2010 VA examination, however, it became clear 
that the Veteran's lower extremity peripheral neuropathy had 
worsened.  That examiner noted the Veteran's complaints of 
"feet feeling on fire and prickly with occasional 
numbness."  The examiner noted paresthesias, pain, and 
dysethesias.  The examiner noted sensory loss in the lower 
extremities with no knee reflexes, no ankle reflexes, and no 
patellar or Achilles deep tendon reflexes.  The examiner 
noted absent pinprick, light touch, proprioception, and 
vibratory sensation bilaterally.  And the examiner noted 
severe impact on the Veteran's usual daily activities such as 
chores, shopping, exercise, recreation, and feeding.  This 
evidence indicates moderately severe impairment in the 
Veteran's lower extremities.  

But the symptoms detailed in the evidence cannot be described 
as "severe" incomplete paralysis or as complete paralysis.  
The Veteran has full and complete use of his lower 
extremities despite his problems.  The January 2010 examiner 
indicated no significant effects on the Veteran 
occupationally, indicated moderate impairment on traveling, 
indicated mild impairment on dressing, and indicated no 
impairment on bathing, toileting, and grooming.  None of the 
examiners noted skin abnormalities, trophic changes, abnormal 
color changes, muscular atrophy, or reduced range of motion.  
The January 2010 examiner indicated a normal dorsalis pedis 
pulse, normal muscle strength, and a normal Babinski sign.  
And again, the VA medical evidence dated between the May 2005 
and January 2010 reports is silent regarding peripheral 
neuropathy in the lower extremities.  As such, separate 40 
percent ratings are warranted from January 20, 2010 for 
moderately severe disability in both lower extremities.  See 
Hart, supra.  



	Diabetic Retinopathy  

In rating the Veteran for diabetes in the January 2003 rating 
decision on appeal, the RO recognized diabetic retinopathy as 
a complication of the Veteran's diabetes.  

In rating the Veteran for this disorder, the Board notes that 
during the course of the appeal, VA issued changes with 
respect to the criteria for rating eye disabilities.  
Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543-
66554 (2008).  These changes only apply to claims for 
benefits received by VA on or after December 10, 2008.  
(Codified as revised 38 C.F.R. §§ 4.75 - 4.79, Diagnostic 
Codes 6000 - 6091 (2009)).  As the Veteran's claim was 
received prior to that date in July 2002, the older criteria 
delineated below will apply here, rather than the regulatory 
changes. 

Under the older criteria, specific diseases of the eye, such 
as retinitis, are rated pursuant to the rating criteria of 
Diagnostic Code 6009, unhealed injuries of the eye.  
According to the criteria, the disability, in chronic form, 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Codes 6000-6009.  

As the evidence below demonstrates, the Veteran has impaired 
vision in both eyes.  The DCs 6061 to 6079 provide for rating 
impairment of central visual acuity from noncompensable to 
100 percent.  Table V provides for the relevant percentage 
evaluation, which, as explained in 38 C.F.R. § 4.83a, is 
determined by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75.  A compensable rating for loss of visual 
acuity requires that corrected vision at least be 20/40 in 
one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6078, 6079.  The gradation in the ratings 
increase in 10-percent increments according to the levels of 
vision impairment with the greatest award of 100 percent 
assignable for vision acuity of 5/200 in each eye.  See 38 
C.F.R. § 4.84(a).  

The medical evidence of record consists of the VA treatment 
records and the three VA compensation examination reports.  
As was the case with the Veteran's lower extremity peripheral 
neuropathy, the earlier evidence indicates mild impairment.  
The Veteran's private medical records note a history of 
retinopathy but do not provide information regarding visual 
acuity.  The December 2002 VA examiner found the Veteran with 
diabetic retinopathy but did not provide information 
regarding visual acuity.  September and October 2003 VA 
treatment records indicated no glaucoma and corrected distant 
vision of 20/20 in each eye.  A February 2005 letter from the 
Veteran's private physician indicated complaints of black 
spots, complaints of transient vision loss in the morning, 
mild background diabetic neuropathy, but corrected distant 
vision in each eye of 20/25.  And the May 2005 VA report did 
not note any complaints regarding vision, did not note any 
findings regarding vision, and is followed in the record by a 
subsequent May 2005 treatment record stating that the Veteran 
declined a VA eye examination.  

VA ophthalmology treatment records dated from late 2005 to 
early 2007 indicate, however, a worsening of the Veteran's 
eyesight, and note complaints of blurriness and eye pain.  
Moreover, these records note that the Veteran underwent eye 
surgery in June 2006 for removal of a cataract.  

The pronounced nature of the Veteran's vision loss is 
clarified in the January 2010 VA report.  That report notes 
open-angle glaucoma which developed after a kenalog 
injection, cataract in the right eye, pseudophakia in the 
left eye, macular edema, complaints of blurring, swelling, 
redness, and watering, impaired night vision, field cut, 
distortion, glare, photophobia, haloes, and floaters.  The 
examiner noted a visual field defect, but no homonymous 
hemianopsia or scotoma.  And the examiner noted corrected 
distant vision of 20/40 in the right eye and 20/400 in the 
left eye.  Based on this evidence, the Board finds a 30 
percent evaluation warranted for retinopathy from January 20, 
2010, under DC 6077 and Table V.  See 38 C.F.R. § 4.84a.  

The preponderance of the evidence is against any additional 
increase in evaluation here.  The benefit-of-the-doubt rule 
does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any 
such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that it has again considered whether 
the Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

The Board has searched the record for evidence that the 
Veteran's disorders cause marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The evidence suggests that the Veteran's diabetes or 
peripheral neuropathy would not affect his employment, but 
that his vision disorder might.  Nevertheless, the evidence 
does not indicate that the Veteran cannot work, or that his 
disorders cause marked interference with his ability to work.  
Importantly, the Board notes that the Veteran has been 
retired since 2002.  Secondly, the record does not indicate 
frequent hospitalizations.  As noted, the Veteran is 
hospitalized less than once per year for his diabetes and 
complications.    

As such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.




ORDER

1.  Entitlement to a rating in excess of 60 percent for 
diabetes is denied.    

2.   From January 20, 2010, entitlement to a 10 percent 
rating, for peripheral neuropathy of the right upper 
extremity, is granted, subject to regulations governing the 
payment of monetary awards.  

3.  From January 20, 2010, entitlement to a 10 percent 
rating, for peripheral neuropathy of the left upper 
extremity, is granted, subject to regulations governing the 
payment of monetary awards.  

4.  From January 20, 2010, entitlement to a 40 percent 
rating, for peripheral neuropathy of the right lower 
extremity, is granted, subject to regulations governing the 
payment of monetary awards.  

5.  From January 20, 2010, entitlement to a 40 percent 
rating, for peripheral neuropathy of the left lower 
extremity, is granted, subject to regulations governing the 
payment of monetary awards.  

6.  From January 20, 2010, entitlement to a 30 percent rating 
for diabetic retinopathy is granted, subject to regulations 
governing the payment of monetary awards.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


